

113 S1531 IS: Cider Investment and Development through Excise Tax Reduction (CIDER) Act
U.S. Senate
2013-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1531IN THE SENATE OF THE UNITED STATESSeptember 19, 2013Mr. Schumer (for himself and Mr. Leahy) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to modify the
		  types of wines taxed as hard cider.1.Short
			 titleThis Act may be cited as the
			 Cider Investment and Development
			 through Excise Tax Reduction (CIDER) Act.2.Modification of
			 definition of hard cider(a)In
			 generalSection 5041 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:(g)Hard
				ciderFor purposes of subsection (b), the term hard
				cider means a wine—(1)the carbonation
				level of which does not exceed 6.4 grams per liter,(2)which is derived
				primarily from—(A)apples, apple
				juice concentrate, pears, or pear juice concentrate, and(B)water,(3)which contains no
				fruit product or fruit flavoring other than apple or pear, and(4)which contains at
				least one-half of 1 percent and less than 8.5 percent alcohol by
				volume..(b)Conforming
			 amendmentParagraph (6) of section 5041(b) of such Code is
			 amended by striking which is a still wine and all that follows
			 through alcohol by volume.